COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00341-CR


MICHAEL LOPEZ                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 1490785D

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Michael Lopez was indicted on two counts of aggravated assault

with a deadly weapon, and at the conclusion of his trial, the trial court found him

guilty of the second count but not guilty of the first count and assessed Lopez’s

punishment for the single conviction at ten years’ confinement.       The written




      1
       See Tex. R. App. P. 47.4.
judgments nonetheless reflect that Lopez was found guilty of both counts and

sentenced to ten years’ confinement for each count, to be served concurrently.

      In a single issue, Lopez complains that the trial court’s written judgment on

count one conflicts with the trial court’s oral pronouncement of acquittal on that

count. He asks that we reform the judgment on that count to reflect the trial

court’s oral pronouncement of acquittal and that we remove the language from

both judgments requiring that his sentences run concurrently because there

should be only one sentence, for the count for which he was found guilty. The

State agrees that there is such a conflict and that we should accordingly reform

the judgments.

      When there is a conflict between the trial court’s oral pronouncement and

its written judgment, the oral pronouncement controls, and the solution is to

reform the written judgment to conform to the oral pronouncement. Taylor v.

State, 131 S.W.3d 497, 500, 502 (Tex. Crim. App. 2004).            Accordingly, we

sustain Lopez’s sole issue and modify the trial court’s judgments to reflect that he

was acquitted on count one and that there is only one ten-year sentence for his

conviction on count two. We affirm the trial court’s judgments as modified. See

Tex. R. App. P. 43.2(b).




                                         2
                                        /s/ Bonnie Sudderth

                                        BONNIE SUDDERTH
                                        CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; PITTMAN and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 5, 2018




                                3